DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's preliminary amendment filed on 03/18/2019 is acknowledged.
Claims 2-3, 8, 14, 16-18, 20-21, 25, 32, 34-38, 46 and 48-50 are pending. 


3. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


4. Applicant’s attention is drawn to the language of claim 21, which defines PD-L1-positive tumor as having at least about 5% of tumor cells showing binding to an anti-PD-L1 antibody.  Those skilled in the art often distinguish cell surface PD-L1 staining from intracellular staining when evaluating a tumor for PD-L1 expression.  Applicant is invited to consider amending the claim or making a clarifying comment, if deemed appropriate.



5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claims 14, 16-18, 20-21 and 50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



(ii) Claim 21 is indefinite, because the recitations of “the PD-L1-positive melanoma tumor” and “the anti-PD-L1 antibody” lack proper antecedent basis in the base claim.

(iii) Claim 50 is indefinite in the recitation of a “PD-L1-positive melanoma tumor,” because it is unknown how PD-L1 positivity is defined.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



7. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 2-3, 8, 14, 16-18, 20-21, 32, 34-38, 46 and 48-49 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for treating melanoma comprising administering 
nivolumab or pembrolizumab at 240 mg every two weeks or 480 mg every four weeks, 

does not reasonably provide enablement for a method for treating melanoma comprising administering 
a generically recited anti-PD-1 antibody at 240 mg every two weeks or 480 mg every four weeks, 
with or without a generically recited anti-CTLA4 antibody at 1 or 3 mg/kg every 3 weeks, or at about 80 mg, 160 mg, or 240 mg every 2, 3 or 4 weeks.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claims are directed to methods of treating a disease by administering any antibody, including any type of antigen binding fragment thereof, which binds specifically to human PD-1, with or without any antibody or fragment which binds specifically to human CTLA4, according to exact dosing regimen. 

A person of ordinary skill in the art is aware that optimal therapeutic dosage and administration schedule of a monoclonal antibody against a specified target protein depends on numerous antibody-intrinsic factors, including, to name a few, the target epitope, affinity and avidity to the epitope, off-target binding, penetration into the target tissue, half-life in various tissues, and binding to Fc receptors.  Yet, even thorough 

As an example, nivolumab is approved by the FDA as a monotherapy for melanoma at the same regimen as recited in the present claims, i.e. 240 mg every 2 weeks or 480 mg every 4 weeks (Opdivo FDA Label, 2021).  However, if used in combination with ipilimumab, the approved dose is 1 mg/kg every 3 weeks (Id), which corresponds to 80 mg for a typical patient.  Pembrolizumab is approved for melanoma at 200 mg every 3 weeks (Keytruda FDA Label, 2020), which is a substantially lower dower dose compared to nivolumab.  Another anti-PD-1 antibody, cemiplimab-rwlc, is approved (for metastatic cutaneous squamous cell carcinoma) at 350 mg every 3 weeks (Libtayo FDA Label, 2020).

As another example, Naing et al. (2019) report the results of a phase I clinical trial of yet another anti-PD-1 monoclonal antibody, MEDI0680.  In Introduction, they review the state of the art as follows (internal references omitted):
“Nivolumab and pembrolizumab have shown different safety and efficacy profiles in varying tumor types, despite sharing the same mechanism of action. Antagonistic antibodies targeting the same protein may have the same mechanism of action, but differences in immunogenicity, binding affinity, plasma half-life, and tissue penetration could affect clinical efficacy, safety, and pharmacokinetics. Anti-PD-1 mAbs vary due to the degree of antibody humanization and sequence differences in their complementarity-determining regions (CDRs), which determine the precise epitopes bound on the target. MEDI0680 differs from nivolumab and pembrolizumab in its CDR sequence and affinity, which may impact its safety or clinical activity.”



Accordingly, it would be clear to the skilled artisan that without at least a phase I or phase I/II clinical trial, it is unpredictable whether any anti-PD-1 antibody or anti-CTLA4 antibody or fragment other than nivolumab, pembrolizumab and ipilimumab would have clinically relevant therapeutic efficacy and acceptable toxicity if administered according to the dosing regimen recited in the claims.

Given the resource-intensive nature of clinical trials and the inherent risks to human health, the skilled artisan would reasonably conclude that experimentation required to determine whether a given antibody or fragment is sufficiently safe and effective if administered according to the recited regimen would be unnecessarily, and improperly, extensive and undue.



9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 2, 8, 14, 16-18, 21, 25 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opdivo FDA Label (March 2015; see entire document).

According to the Label, Opdivo (nivolumab) indicated for the treatment of patients with unresectable or metastatic melanoma, to be administered at 3 mg/kg every 2 weeks (e.g. p. 1).  As average human body weight is conventionally assumed to be 80 kg, 3 mg/kg is equivalent to 240 mg.

Since the method taught by the Label is the same as recited in claim 2, the outcomes are inherently the same, including those recited in claim 3.

The Label further teaches that in clinical studies, PD-L1 expression had no clinically important effect on the clearance of nivolumab (p. 17), indicating that PD-L1 expression had been measured in those studies.

Claims 16-18 are included in the rejection, because assessing the proportion of positive cells by automated immunohistochemistry (IHC) of formalin-fixed paraffin-embedded tissue was a standard procedure for evaluating the expression of specific proteins in tumor samples, and as such would be at once envisaged by a person of ordinary skill in the art.

Claim 21 is included, because the recited definition of PD-L1-positive melanoma does not result in a manipulative difference of the claimed method from the method taught in the prior art.

Accordingly, the Label teaches all of the limitations of the claimed method, and as such anticipates the claimed invention.


s 2-3, 8, 14, 16-18, 20-21, 25, 32, 34-38, 46, 48 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cogswell et al. (US 20150125463; cited on IDS; see entire document).

Cogswell teaches a method of treating melanoma by administering nivolumab (BMS-936558, or 5C4) at a dose of 3 mg/kg every 2 weeks (e.g. [0266], [0268]).  As average human body weight is conventionally assumed to be 80 kg, 3 mg/kg is equivalent to 240 mg.  The treatment resulted in tumor size reduction and increased progression-free survival in some patients (e.g. [0285]-[0288], Tables 1-4, and Fig. 4).

Cogswell further teaches an automated IHC protocol for assessing PD-L1 expression in FFPE specimens using anti-PD-L1 antibody 28-8 (e.g. [0299]-[0300]).  Antibody 28-8 has variable regions of SEQ ID NOS: 35 and 36, which are identical to instantly recited SEQ ID NOS: 1 and 2 (see SCORE).  Cogswell teaches a preferable predetermined threshold value of 5 %, wherein the predetermined threshold value refers to the proportion of cells in a test tissue sample comprising tumor cells and tumor-infiltrating inflammatory cells above which the sample is scored as being positive for cell surface PD-L1 expression [0053].  Accordingly, Cogswell teaches all of the limitations of claims 2, 8, 14, 16-18, 20-21, 25 and 50.

Cogswell further teaches a method of treating melanoma comprising combined administration of the anti-PD-1 and anti-CTLA-4 antibodies, such as nivolumab and ipilimumab, once every 2, 3 or 4 weeks, wherein the anti-PD-1 antibody is administered at 3 mg/kg, and the anti-CTLA4 antibody is administered at 1 mg/kg or 3 mg/kg (e.g. claims 14, 15, 22 and 23).  1 mg/kg corresponds to 80 mg, and 3 mg/kg corresponds to 240 mg.  Accordingly, Cogswell explicitly teaches all dosing regimen of anti-PD-1 and anti-CTLA4 antibodies recited in claims 3, 32, 34-36 and 48.

Claims 37 and 38 are included in the rejection, because they recite all possible orders of administering the two antibodies.



At least in view of the above, the teachings of the reference anticipate the instantly claimed invention.



12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



13. Claims 2, 3, 8, 25, 32, 34-38, 46 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9856320 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘320 Patent.

The claims of the ‘320 Patent are directed to a method of treating cancer comprising administering an anti-PD-1 antibody at 3 mg/kg (equivalent to 240 mg) and an anti-CTLA-4 antibody at 1 mg/kg (equivalent to 80 mg) once every 2 or 3 weeks (claim 1), wherein the antibodies are nivolumab and ipilimumab (claims 2 and 3), wherein the cancer is melanoma (claim 8), wherein the treatment provides a reduction in tumor size (claim 7), and wherein the treatment is further combined with an additional anti-cancer agent (claim 11), thereby anticipating instant claims 2, 3, 32, 34-38, 46 and 48.

The claims of the ‘320 Patent are further directed to a method of treating cancer comprising administering an anti-PD-1 antibody alone at 3 mg/kg (equivalent to 240 mg) every 2 weeks (claims 1, 5, and 13), wherein the antibody is nivolumab (claim 2), wherein the cancer is melanoma (claim 20), wherein the treatment provides a reduction 


14. Claims 2, 8, 14, 16-18, 20, 25 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 and 16 of U.S. Patent No. 10174113 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘113 Patent.

The claims of the ‘320 Patent are further directed to a method of treating melanoma comprising administering an anti-PD-1 antibody at 240 mg once every 2 weeks or 480 mg once every 4 weeks (claims 2, 11 and 12), wherein the antibody is nivolumab (claim 10), wherein the treatment provides extended progression-free survival for over 8 months following the administration and/or tumor size reduction at least about 10% (claim 3), and wherein the treatment further comprises administering an anti-cancer agent (claim 16).

The method further comprises measuring a PD-L1 expression on the melanoma tumor prior to the administration (claim 4), wherein the measuring comprises providing a test tissue sample obtained from the patient, the test tissue sample comprising tumor cells and/or tumor-infiltrating inflammatory cells (claim 5), wherein the measuring further comprises assessing the proportion of cells in the test tissue sample that express PD-L1 on the cell surface (claim 6), wherein the test tissue sample is a formalin-fixed paraffin-embedded (FFPE) tissue sample, and wherein the presence of PD-L1 is determined using an automated IHC assay (claim 7), and wherein the IHC assay is performed using an anti-PD-L1 monoclonal antibody that specifically binds to the PD-L1 and wherein the anti-PD-L1 monoclonal antibody comprises a variable heavy region comprising the 


15. Claims 2, 8, 14, 16-18, 20-21, 25 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 15, 17-22, 26, 28-29 and 49 of copending Application No. 16430106, published as US 20200010549 (cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘106 application.

The claims of the ‘106 application are directed to a method for treating melanoma comprising 
administering to the patient an anti-PD1 antibody monotherapy, 
wherein the patient is identified as having a PD-L1 positive melanoma tumor prior to the administration (claim 3),
wherein the anti-PD-1 antibody is administered at a dose ranging from 0.1 to 10.0 mg/kg body weight once every 2, 3 or 4 weeks (claim 28),
wherein the anti-PD-1 antibody is administered at a dose of 1 or 3 mg/kg body weight once every 3 weeks (claim 29),
wherein the anti-PD-1 antibody is nivolumab (claim 26).
In view of the above recitations, a person of ordinary skill in the art would at once envisage a regimen of 3 mg/kg (equivalent to 240 mg) every 2 weeks.  Alternatively, such regimen would be obvious in view of the combined recitations of claims 28 and 29.  

The claims of the ‘106 application further recite that the patient is characterized by extended progression-free survival following the administration, tumor size reduction at least about 10%, or both (claim 9).



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



16. Conclusion: no claim is allowed.



17. The following prior art is cited of record but not presently relied upon:

Non-Comparative, Multi-Cohort, Single Arm, Open-Label, Phase 2 Study of Nivolumab (BMS-936558) in classical Hodgkin Lymphoma (cHL) Subjects. AdisInsight: Trials (Jul 10, 2014).  The reference teaches administering nivolumab at a flat dose of 240 mg every 2 weeks. 

Motzer et al. (2015; Published online ahead of print at www.jco.org on December 1, 2014) J Clin Oncol; 33(13): 1430–1437.  Nivolumab for Metastatic Renal Cell Carcinoma: Results of a Randomized Phase II Trial.  Present a population 

Brahmer et al. (2010) J Clin Oncol; 28(19): 3167–3175.  Phase I Study of Single-Agent Anti–Programmed Death-1 (MDX-1106) in Refractory Solid Tumors: Safety, Clinical Activity, Pharmacodynamics, and Immunologic Correlates.

Hodi et al. (2010) N Engl J Med; 363: 711-723.  Improved Survival with Ipilimumab in Patients with Metastatic Melanoma.

Topalian et al. (2012) N Engl J Med; 366: 2443-2454 (cited on IDS).  Safety, Activity, and Immune Correlates of Anti–PD-1 Antibody in Cancer.

Wolchok et al. (2013) N Engl J Med; 369: 122-133 (cited on IDS).  Nivolumab plus Ipilimumab in Advanced Melanoma. 



18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644